Title: To George Washington from the Board of Trustees of the New London, Va., Academy, 31 December 1795
From: Board of Trustees of the New London, Virginia, Academy
To: Washington, George


          
            Sir
            New London Virginia December 31st 1795
          
          You have no doubt been app[r]ised before this of the resolution entered into by the Legislature of Virginia at their last session respecting an university to be established in this state and which you intend to endow with one hundred Shares in the James river canal company.
          While we view with admiration your accustomed disinterestedness and that you will not apply this valuable property vested

in you by our state to your own use it is with pleasure surpassing our admiration that we observe your intentions of appropriating it to the all important purposes of promoteing useful literature and of establishing a seminary of learning upon principles, congenial with those of our government.
          Although the Legislature of Virginia have not designated the precise spot at which this seminary is to be established, yet we are authorised to say that in passing the resolution alluded to it was contemplated by that body and thought proper to establish it at a place as convenient to the upper parts of Virginia from Richmond upwards as Williamsburg is to that part of Virginia from Richmond to the sea coast.
          Under this impression we take the liberty of mentioning New London as a situation where your bounty we conceive can be as well bestowed as any place we are apprised of in Virginia.
          When we mention New London, we do it not only because it seems to us to be exceedingly convenient for the upper parts of Virginia, as well as in a most healthy, populous, and wealthy country; but because there is an accademy already established by law in its vicinity with a commodeous building now almost completed; and this too unaided from any other source than that of private donations—From this source we acknowlege to have been exceedingly flattered and should the place meet with your approbation as proper to receive your bounty, we are warranted in saying that the ardor of the inhabitants around us their ability, and their zeal for promoteing useful literature would induce them to add to those exertions which they have already made, and so to endow the semenary as to be an ornament to that part of Virginia for which it is intended.
          We observe with pleasure your extended idea of a Fœderal University—That part of Virginia bordering on the Potomac will no doubt peculiarly feel the immense advantages ariseing from that institution; and although we, with the other citizens of the Union will feel its benefits generally, yet these benefits are far out of our immediate reach, and perhaps should the Semenary you are contemplateing to endow be situated farther north than New London, it will be either within the immediate influence of the Fœderal University or so near to it as to render it more unimportant than it otherwise would be.
          
          Enclosed is an abstract of the law incorporateing trustees for an Accademy at New London (called the New London Accademy) and should you approve of the placeing for the University, there will be no difficulty in changeing the Accademy to an University at the succeeding General Assembly.
          That you may long live an ornament to your country and see the University which you may patronise, flourish, and produce many illustrious republicans is our sincere wish. By order of the Board of Trustees
          
            James PennSecy pro. tem.
          
        